ee

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT TP IREY OF Texas
FOR THE NORTHERN DISTRICT OF TEKAS :
AMARILLO DIVISION JUL 15 2021

CLERK. tis, DISTRICT COURT

 

 

 

 

 

 

UNITED STATES OF AMERICA § By Me
opin
Plaintiff,
V. 2:21-CR-22-Z-BR-(3)
JOSEPH MICHAEL BAUM ;
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 30, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Joseph Michael Baum filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Joseph Michael Baum was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Joseph Michael Baum; and
ADJUDGES Defendant Joseph Michael Baum guilty of Count Eight in violation of 18 U.S.C. §

1708. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July 4 , 2021.

 

MA EW J’KACSMARYK
UNIZED STATES DISTRICT JUDGE

 
